                                         Case 4:20-cv-05640-YGR Document 794 Filed 06/09/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                       UNITED STATES DISTRICT COURT

                                  10                                     NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12     EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
Northern District of California
 United States District Court




                                  13                  Plaintiff,                            POSTTRIAL ORDER NO. 1 RE: (1) ORDER
                                                                                            GRANTING PENDING STIPULATION;
                                  14            vs.                                         (2) SONY INTERACTIVE ENTERTAINMENT
                                                                                            LLC’S ADMINISTRATIVE MOTION TO
                                  15     APPLE INC.,                                        CLARIFY; (3) FINAL SEALING REQUESTS;
                                                                                            AND (4) DEFERRED DOCUMENTS
                                  16                  Defendant.
                                                                                            Re: Dkt. Nos. 699, 729, 730, 731, 735, 739,
                                  17     AND RELATED COUNTERCLAIM                           740, 741, 747
                                  18

                                  19          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  20          The Court issues this Order with respect to several items on the docket:

                                  21      1. Pending Stipulations

                                  22          Having reviewed the pending stipulation on the docket, and for the good cause shown

                                  23   therein, the Court GRANTS the following pending stipulation:

                                  24                  Dkt. No. 741

                                  25                       o Pursuant to the parties’ stipulation, the following exhibits are deemed

                                  26                               WITHDRAWN: PX-0009, PX-1164, PX-1165, PX-2090 PX-2118, PX-2174,

                                  27                               PX-2309, PX-2337, PX-2350, PX-2378, PX-2500, PX-2508, PX-2534, PX-

                                  28                               2535, and PX-2826.
                                         Case 4:20-cv-05640-YGR Document 794 Filed 06/09/21 Page 2 of 4




                                   1      2. Sony Interactive Entertainment LLC Administrative Motion for Clarification Re:

                                   2          Trial Order No. 7 (Sealing Request Clarification) (Dkt. No. 739)

                                   3          Sony Interactive Entertainment LLC has filed an administrative motion for clarification of

                                   4   Trial Order No. 7, specifically regarding DX-3660. Having reviewed Trial Order No. 7, the Court

                                   5   finds that there was a typographical error in Trial Order No. 7. Thus, the Court AMENDS the

                                   6   ruling on Sony’s sealing request as to DX-3660 and the last bullet point to read as follows: “The

                                   7   remainder of the document is otherwise appropriately sealed.” This sentence shall replace the last

                                   8   bullet point regarding DX-3660. Accordingly, the Court clarifies that the sentence defining

                                   9   “Competitive Platform” shall be unredacted, but the remaining proposed redactions are

                                  10   appropriately sealed.

                                  11      3. Final Sealing Requests

                                  12          The Court has received several final requests to seal from the parties, as well as
Northern District of California
 United States District Court




                                  13   declarations in support of these requests from the parties and non-parties. As the Court explained

                                  14   in Pretrial Orders 7 and 9, as well as Trial Orders 1, 5, and 7:

                                  15                   Local Rule 79-5 provides that documents, or portions thereof, may be
                                                       sealed if a party “establishes that the documents, or portions thereof,
                                  16                   are privileged, protectable as a trade secret, or otherwise entitled to
                                                       protection under the law.” Civ. L. R. 79-5(b). In general, a “strong
                                  17                   presumption in favor of access” to court records exists, especially
                                                       during trial. At times, compelling reasons which are “sufficient to
                                  18                   outweigh the public’s interest in disclosure and justify sealing court
                                                       records exist when such ‘court files might have become a vehicle for
                                  19                   improper purposes,’ such as the use of records to . . . release trade
                                                       secrets.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172,
                                  20                   1178 (9th Cir. 2006) (quoting Nixon v. WarnerCommc’ns, Inc., 435
                                                       U.S. 589, 598 (1978) (“[C]ourts have refused to permit their files to
                                  21                   serve as . . . sources of business information that might harm a
                                                       litigant’s competitive standing”).
                                  22
                                                       Here, and importantly, the gravamen of this case is business
                                  23                   competition, including whether competition exists; if so, among
                                                       which players; and how such competition influences the market. The
                                  24                   Court understands that the standard is more lenient when the
                                                       information concerns third parties, but this is not dispositive. The
                                  25                   third-party information must be balanced with the Court’s ultimate
                                                       resolution of the instant dispute which should be transparent in its
                                  26                   analysis. Accordingly, the Court makes the following findings based
                                                       upon the current state of the record:1
                                  27

                                  28          1
                                                  Litigants are advised that if the Court ultimately decides that certain information is
                                                                                           2
                                         Case 4:20-cv-05640-YGR Document 794 Filed 06/09/21 Page 3 of 4




                                   1
                                       (Dkt. No. 547 at 1-2; Dkt. No. 564 at 1-2; Dkt. No. 594 at 2-3; Dkt. No. 643 at 2-3; Dkt. No. 715
                                   2
                                       at 2-3.)2 With this prior framework in mind, the Court addresses the below administrative
                                   3
                                       motions to seal.
                                   4
                                              a. Epic Games Inc.’s Administrative Motion to Seal Re: Ex. Expert 1 (Dkt. No. 699)
                                   5
                                              The Court GRANTS this administrative motion except as follows:
                                   6
                                                      Paragraph 88: these proposed redactions shall be unsealed and unredacted.
                                   7
                                              b. Apple Inc.’s Administrative Motions to Seal (Dkt. Nos. 729, 730, 735 ,740, 747)
                                   8
                                              These motions are GRANTED as to all documents except for:
                                   9
                                                      PX-1922, PX-1017
                                  10
                                                           o The proposed redactions are appropriately sealed at this time. Apple is on
                                  11
                                                               notice that the Court may cite to sealed portions in these documents in any
                                  12
Northern District of California




                                                               final order on the merits.
 United States District Court




                                  13
                                                      PX-2302.
                                  14
                                                           o 2302.12: the slide redactions are appropriately sealed. The first sentence
                                  15
                                                               and the last sentence in the notes are appropriately sealed. The second and
                                  16
                                                               third sentences shall be unredacted.
                                  17
                                                           o 2302.22: the slide redactions are appropriately sealed. The notes shall be
                                  18

                                  19
                                       important to disclose which has been sealed, it will provide an opportunity for the moving party to
                                  20   respond.
                                              2
                                  21              The Court similarly stated in Trial Order No. 3:

                                  22                   Trial records enjoy a “strong presumption in favor of access” that can
                                                       only be overcome by “compelling reasons supported by specific
                                  23                   factual findings that outweigh the general history of access and the
                                                       public policies favoring disclosure.” Kamakana v. City & Cty. of
                                  24                   Honolulu, 447 F.3d 1172, 1178- 79 (9th Cir. 2006). “In general,
                                                       ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                  25                   disclosure and justify sealing court records exist when such ‘court
                                                       files might have become a vehicle for improper purposes,’ such as the
                                  26                   use of records to gratify private spite, promote public scandal,
                                                       circulate libelous statements, or release trade secrets.” Id. at 1179
                                  27                   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)).

                                  28   (Dkt. No. 613 at 1.)

                                                                                            3
                                         Case 4:20-cv-05640-YGR Document 794 Filed 06/09/21 Page 4 of 4




                                   1                          unreacted except that the percentage referenced shall remain redacted at this

                                   2                          time.

                                   3                      o 2302.41: the slide redactions are appropriately sealed. The notes shall be

                                   4                          unredacted.

                                   5                      o 2302.42: the slide redactions are appropriately sealed. The first paragraph

                                   6                          in the notes section shall be unredacted except that the referenced monetary

                                   7                          amount shall be redacted and sealed.

                                   8                      o The remainder of the proposed redactions in this document are

                                   9                          appropriately sealed at this time.

                                  10                 The remainder of the proposed redactions are appropriately sealed.

                                  11          c. Epic Games’ Administrative Motion to Seal (Dkt. No. 731)

                                  12          The motion is GRANTED as to the Epic Games’ request to partially seal DX-4133. Epic
Northern District of California
 United States District Court




                                  13   Games is on notice that the Court may cite to sealed portions in any final order on the merits.

                                  14      4. Previously Deferred Sealed Requests

                                  15          The Court previously deferred consideration of several documents, including party specific

                                  16   contracts, Google LLC consumer survey reports, and other documents involving Epic Games. To

                                  17   the extent that the Court has not already ruled on these requests, these requests to seal are

                                  18   GRANTED as so requested by the parties or non-parties.

                                  19          This Order terminates Docket Numbers 699, 729, 730, 731, 735, 739, 740, 741, and 747.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 9, 2021
                                                                                                 YVONNE GONZALEZ ROGERS
                                  22                                                            UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
